DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 17/524,653 filed 11/11/2021 is a division of 16/542,078 filed 08/15/2019 now U.S. Patent 11,211,487. 
Foreign Priority
No claim to an application for foreign priority. 
Two Information Disclosure Statements
The two information disclosure statements submitted on 11/11/2021 and 02/25/2022 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered. 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
--  INTEGRATED ASSEMBLIES CONTAINING DIFFUSION PREVENTION TWO-DIMENSIONAL MATERIALS--
A. Rejections based on primary reference Verhulst. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0064535 A1 to Verhulst et al. (“Verhulst”).
Regarding independent claim 1, Verhulst teaches an integrated (i.e., as defined, infra with respect to the following limitations) assembly, comprising:
a semiconductor material (i.e., as per claim 1 and paragraph 0011 the source and channel region are made of semiconductor material) having a more-doped region 21 (“source region”; Figure 1; paragraph 0056 states, “The doped source region is preferably highly doped with a doping level of 1018 cm-3 or higher,”) adjacent a less-doped region 22 (“channel region”; Figure 1; paragraph 0056 states, “The channel region 22 is located in between the source 21 and drain region 23 and is undoped or lowly or intrinsically doped, i.e. with a doping concentration below 1017 cm-3 or lower.”); and
a two-dimensional material 30 (i.e., “heterosection” in paragraph 0056. As per paragraphs 0027 and 0029 these are many of the same materials for the two-dimensional materials as listed in material in present application paragraph 0014. Further, paragraphs 0011 and 0063 state that the thickness may be less than 10nm and may be a monolayer as per paragraphs 0019 and 0063. Therefore, there is at least one embodiment of Verhulst that has the heterosection as a two-dimensional material -- basis in fact-- is that the materials of Verhulst is same as disclosed in present application, the thickness may be a monolayer and throughout Verhulst’s specification the heterosection improves tunneling by band bending and therefore appears to be tunneling through a 2D material) between the more-doped region 21 and a portion of the less-doped region 22.
Regarding independent claim 5, Verhulst teaches wherein the two-dimensional material 30 comprises one or more of carbon, boron, germanium, silicon (i.e., paragraph 0027 states that heterosection contains Si or Ge or P), tin, phosphorus, bismuth, molybdenum, platinum, tungsten and hafnium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0064535 A1 to Verhulst et al. (“Verhulst”) in view of journal article Performance Improvement of Poly-Si Tunnel FETs by Trap Density Reduction to Ma et al. (“Ma”).
	Verhulst teaches all limitations of claim 1 from which claims 2-4 depend. 
Regarding claims 2-3, Verhulst teaches that the TFET is made of semiconductor material and considers silicon in paragraphs 0005-0007 and 0027 as the semiconductor material. 
However, Verhulst does not expressly teach of a polysilicon TFET. 
Ma teaches of using a polysilicon material in Figure 1 and in column 2 of page 864 in II. Experimental Procedure for a TFET. As per abstract and throughout entire specification the performance with a polycrystalline-Si TFET is improved.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Ma’s polysilicon semiconductor material inside the TFET of Verhulst would have been beneficial to further improve the performance of the TFET as stated in Ma’s abstract.  
Regarding claim 4, Verhulst teaches throughout specification of doping concentration of the source, drain and channel. 
However, Verhulst does not expressly mention the type of dopant. 
Ma teaches of using a boron in Figure 1 and in column 2 of page 864 in II. Experimental Procedure for a TFET to dope the source region. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Ma’s dopant with the source region of Verhulst would have been beneficial to achieve the wanted/needed polarity of the semiconductor material for the source region.  
B. Rejections based on primary reference Iacopi. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0327319 A1 to Iacopi et al. (“Iacopi”) in view of US 2017/0033003 A1 to Song et al. (“Song”).
Regarding independent claim 1, Iacopi teaches an integrated assembly (i.e., as defined, infra with respect to the following limitations), comprising:
a semiconductor material (i.e., as stated throughout specification the source and channel are made of semiconductor) having a more-doped region 2 (“source”; Figure 2B; paragraph 0091: “highly doped source region, e.g. having a doping level at least 1018 cm-3”) adjacent a less-doped region 5 (“channel”; Figure 2B; paragraph 0096: “a lowly doped, e.g. having a doping level below 1017 cm-3 or undoped channel region 5 made of a channel semiconductor material”); and
a diffusion-barrier material 7 (“transition layer” Figure 2B; abstract: “Particular embodiments comprise the insertion of a thin transition layer in between the source region and channel region such that the out-diffusion is within a very limited region of a few nm, guaranteeing extremely good doping abruptness thanks to the lower diffusion of the dopants in the transition layer. The transition layer avoids the direct contact between the highly doped (e.g. Ge or SiGe) source region and the lowly doped or undoped (e.g. Si) channel and allows to contain the whole doping (e.g. B atoms) entirely within the source region and transition layer.”) between the more-doped region 2 and a portion of the less-doped region 5.
Iacopi teaches of a transition layer that limits diffusion between different layers, but does not expressly teach of a diffusion-barrier/transition-layer that is a two dimensional material. 
Song teaches in Figure 1 of a diffusion-barrier layer B10 that prevents dopant diffusion from the first material to the second material by a two-dimensional material of B10 as stated in paragraph 0095. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that substituting Iacopi’s transition-layer with Song’s two dimensional diffusion-barrier would have been beneficial to further stop/block unwanted diffusion of dopant. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that substituting Iacopi’s transition-layer with Song’s two dimensional diffusion-barrier because it is a matter of simple substitution of one know element for another to obtain predictable results as per KSR in MPEP 2143 I(B). 
Regarding claim 6, Song teaches wherein the two-dimensional material comprises one or more of graphene, graphyne, borophene, germanene, silicene, Si2BN, stanine, phosphorene, bismuthene, molybdenum disulfide (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of MoS2), molybdenum diselenide (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of MoSe2), tungsten diselenide, and hafnium disulfide (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of HfS2).
Regarding claim 7, Song teaches wherein the two-dimensional material comprises molybdenum (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of MoS2).
Regarding claim 8, Song teaches wherein the two-dimensional material comprises molybdenum disulfide (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of MoS2) and/or molybdenum diselenide (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of MoSe2).
C. Rejections based on primary reference Song. 

    PNG
    media_image1.png
    328
    710
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0033003 A1 to Song et al. (“Song”).
	Regarding independent claim 9, Song teaches an integrated assembly (i.e., as defined by the limitations, infra), comprising:
a semiconductor material L11 (“first material layer”; Figure 2; paragraph 0093: “semiconductor layer”);
a metal-containing material L21 (“second material layer”; Figure 2; paragraph 0093: “metal layer”) over the semiconductor material L11; and
a two-dimensional material B11 (“diffusion barrier layer”; Figure 2; paragraph 0093 and paragraph 0095: “2D material”) between a portion of the semiconductor material L11 and the metal-containing material L21.
	Regarding claim 10, Song teaches in Figure 14 wherein the semiconductor material L15 is a polycrystalline material (i.e., as per paragraph 0113: “The silicon layer L15 may include polycrystalline silicon (that is, polysilicon)”. It appears that Figure 14 with respect to independent claim 9 teaches of a metal layer L25 with semiconductor layer L15 with 2D-barrier layer B15). 
Regarding claim 13, Song teaches wherein the two-dimensional material comprises one or more of carbon, boron, germanium, silicon, tin, phosphorus, bismuth, molybdenum, platinum, tungsten and hafnium (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of hafnium).
Regarding claim 14, Song teaches wherein the two-dimensional material comprises molybdenum (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of Mo).
Regarding claim 15, Song teaches wherein the two-dimensional material comprises molybdenum disulfide (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of MoS2) and/or molybdenum diselenide (i.e., as per paragraph 0095: there is at least one embodiment that has 2D material of MoSe2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0033003 A1 to Song et al. (“Song”) in view of US 2010/0327319 A1 to Iacopi et al. (“Iacopi”).
Song teaches all claim elements of parent claim 9 that claims 11-12 depend. 
	Regarding claims 11-12, Song teaches of a conductive material layer L21 in Figure 2 and/or L25 in Figure 14. 
However, Song does not expressly mention of a conductive material made of metal silicide. 
	Iacopi teaches that a contact conductive material may be CoSi2 as stated in paragraph 0038. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that substituting Song’s metal conductive layer with Iacopi’s metal conductive layer of metal silicide in order to gain the wanted conductive workfunction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that substituting Song’s metal conductive layer with Iacopi’s metal conductive layer of metal silicide because it is a matter of simple substitution of one know element for another to obtain predictable results as per KSR in MPEP 2143 I(B). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08 November 2022
/John P. Dulka/Primary Examiner, Art Unit 2895